Citation Nr: 1707872	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-31 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to an increased initial evaluation for service-connected bilateral hearing loss.

8.  Entitlement to a compensable rating for service-connected scar, right elbow.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for irregular bowel dysfunction.

11.  Entitlement to an initial evaluation in excess of 70 percent for service-connected major depressive disorder.  

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to an increased initial evaluation for service-connected degenerative joint disease, right knee, evaluated as noncompensable prior to April 4, 2011, and as 10 percent disabling thereafter.  

14.  Entitlement to an increased initial evaluation for of right knee subluxation with surgical scar, evaluated as 10 percent disabling prior to August 4, 2011, and as noncompensable thereafter.

15.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).

16.  Entitlement to specially adapted housing allowance or special home adaptation grant.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Appellant served on active duty from July 1972 to August 1992. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma, Department of Appellants Affairs (VA) Regional Office (RO).  In August 2010, the RO determined that new and material evidence had not been received to reopen a claim for service connection for cervical spondylosis, "now claimed as a neck problem."  In September 2011, the RO granted service connection for degenerative joint disease, right knee, and right knee subluxation with surgical scar, denied a claim for service connection for left knee arthroplasty, denied claims for compensable ratings for bilateral hearing loss, and a right elbow scar, and denied a claim for a TDIU.  In August 2012, the RO denied claims for service connection for gout, hypertension, erectile dysfunction, irregular bowel dysfunction, GERD, and a lung disorder "claimed as bronchitis."  In May 2013, the RO granted service connection for major depressive disorder, evaluated as 70 percent disabling.  In August 2015, the RO denied a claim for specially adapted housing allowance or special home adaptation grant.

The Board has recharacterized the new and material claim for cervical spondylosis more broadly, as a claim for "a cervical spine disability."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In December 2015, the Veteran was afforded a videoconference hearing before the undersigned, who is the Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014).

The issues of entitlement to service connection for GERD, entitlement to an increased initial evaluation for service-connected degenerative joint disease, right knee, evaluated as noncompensable prior to April 4, 2011, and as 10 percent disabling thereafter, entitlement to an increased initial evaluation for right knee subluxation with surgical scar, evaluated as 10 percent disabling prior to August 4, 2011, and as noncompensable thereafter, entitlement to a TDIU, and entitlement to specially adapted housing allowance or special home adaptation grant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his hearing, held in December 2015, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issues of entitlement to service connection for a left knee disability, gout, hypertension, bronchitis, erectile dysfunction, and hypertension, entitlement to an increased initial evaluation for service-connected bilateral hearing loss, and entitlement to a compensable rating for service-connected scar, right elbow.

2.  In an unappealed decision, dated in January 2007, the RO determined that new and material evidence had not been received to reopen a claim for service connection for "cervical spondylosis (previously neck condition)." 

3.  The evidence received since the RO's January 2007 decision, which denied a claim of entitlement to service connection for "cervical spondylosis (previously neck condition)," which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran does not have irregular bowel dysfunction that is related to his service.   

5.  The Veteran's major depressive disorder is shown to have been productive of symptoms that include depression, irritability, and anger, but it is not shown to have been manifested by total occupational impairment and total social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a left knee disability, gout, hypertension, bronchitis, erectile dysfunction, and hypertension, entitlement to an increased initial evaluation for service-connected bilateral hearing loss, and entitlement to a compensable rating for service-connected scar, right elbow, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  New and material evidence has not been received since the RO's January 2007 decision which denied a claim for service connection for "cervical spondylosis (previously neck condition)"; the claim for service connection for a cervical spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  Criteria for service connection for a chronic disability manifested by irregular bowel dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).

4.  The criteria for an initial evaluation in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issues of entitlement to service connection for a left knee disability, gout, hypertension, bronchitis, erectile dysfunction, and hypertension, entitlement to an increased initial evaluation for service-connected bilateral hearing loss, and entitlement to a compensable rating for service-connected scar, right elbow.  The Veteran has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, during his hearing, held in December 2015, the Veteran testified that he desired to withdraw the issues of entitlement to service connection for a left knee disability, gout, hypertension, bronchitis, erectile dysfunction, and hypertension, entitlement to an increased initial evaluation for service-connected bilateral hearing loss, and entitlement to a compensable rating for service-connected scar, right elbow.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issues listed above. 
They are dismissed.  

II.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen his claim for service connection for cervical spine disability.  At his Board hearing, held in December 2015, the Veteran testified that in the late 1970s he was in a car accident, that he was placed in a neck brace and put on a Valium IV (intravenous), with approximately 11 treatments during service using ultrasound massage.  Following separation from service, he reported first receiving treatment for neck symptoms in the mid- to late-1990s.  He denied every sustaining a traumatic injury to his neck while at work.  

For both the new and material claim, and the service connection issues discussed infra, subsequent to the most recent statement of the case, dated in May 2013 (service connection for irregular bowel dysfunction and GERD), and the supplemental statement of the case, dated in October 2013 (cervical spine), and statement of the case, dated in February 2014 (increased evaluation for major depressive disorder), additional medical evidence has been received.  In each case, this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. §  20.1304 (c) (2016).  Accordingly, a remand for RO consideration is not required.

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.

The Board initially notes that in previous and final decisions, dated in September 1994, and September 2004, the RO denied claims for service connection for a neck condition.  See 38 U.S.C.A. § 7105(c) (West 2014).  In August 2006, the Veteran filed to reopen the claim, and in January 2007, the RO denied the claim.  A timely notice of disagreement was received, and a statement of the case was issued.  However, a timely substantive appeal was never received, and the RO's January 2007 decision became final as the Veteran failed to submit new and material evidence within a year of the 2007 rating decision.  Id.

In July 2010, the Veteran filed to reopen the claim.  In August 2010, the RO denied the claim.  The Veteran has appealed.  

The RO's October 2013 supplemental statement of the case is not entirely clear as to whether it determined that new and material evidence had not been submitted, or it denied the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the RO's January 2007 decision included the Veteran's service treatment records, which showed that in February 1977 he reported experiencing neck stiffness after being involved in a motor vehicle accident.  He was noted to have cervical spine spasm, with no fracture or dislocation.  He was provided with a cervical collar.  An associated X-ray report for the cervical spine included a notation that no significant abnormalities were noted.  In April 1978, he sought treatment for neck spasms.  The assessment was acute spastic torticollis.  In April 1979, he was treated for complaints that he woke up with a stiff neck.  There was no diagnosis.  A "five-year periodical" service examination report, dated in February 1991, showed that his neck, and spine, were clinically evaluated as normal. See also May 1983 and October 1986 examination reports (same).  The February 1991 report also contains a notation that his spine and joints are normal, and showed that the Veteran stated that he was "in good health."  In the associated "report of medical history" which was completed in conjunction with the February 1991 examination report, the Veteran specifically denied having experienced any history of recurrent back pain, swollen or painful joints, or "arthritis, Rheumatism, or Bursitis."  

The post-service medical evidence consisted of private, TriCare and VA reports, dated between 1994 and 2006.   

TriCare reports showed that in November 1998, the Veteran complained of shoulder pain radiating to his arm, with paresthesias and weakness.  In November 1999, he was treated for right trapezius and supraspinatus strain, with paresthesias down his right upper extremity.  He indicated he had a three to four month history of right shoulder pain, and it was noted that he was employed on a city work crew.  The provisional diagnosis was trapezius/supraspinatus strain, rule out cervical radiculopathy.  The final assessment was bicipital tendonitis.  In November 2003, the Veteran was noted to have a pinched nerve in his neck, based on an MRI (magnetic resonance imaging) study.  In November 2006, the Veteran was noted to have a history of a spinal fusion at C5-6 "due to work-related injury."  

A statement from a private physician, Dr. J.D., dated in February 2006, noted the following: in January 2005, the Veteran underwent a C5-6 anterior discectomy with fusion and plating.  The Veteran reported that he initially injured his neck in 1977 in a motor vehicle accident (during service).  He originally did quite well, with multiple visits to military medical clinics over the years, but he recently noted bilateral muscle spasms in the neck as well as upper shoulders.  He also had weakness, numbness, and tingling, in both hands.  The impressions included cervical pain, status post C5-6 anterior cervical discectomy, cervical spondylosis, cervical kyphotic deformity, and multi-level cervical stenosis, and multi-level degenerative disc disease.  Dr. J.D. concluded that the Veteran's cervical pain was a direct result of his 1977 injury.  

A QTC examination report, dated in October 2006, showed that the Veteran reported a history of cervical spondylosis since 1977, manifested by pain since that time, now also with constant stiffness.  He complained of incapacitating episodes as often as 30 times per year, lasting for 30 days, with no incidents of incapacitation in the past year.  The diagnosis was cervical spondylosis, status post cervical fusion procedure with residual scar.    

The most recent and final denial of this claim was in January 2007.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The medical evidence received since the RO's January 2007 rating decision includes the Veteran's testimony before the Board, VA and non-VA reports, to include TriCare reports, dated between 2004 and 2015, and records from the Social Security Administration (SSA).  

Overall, this evidence shows that the Veteran received multiple treatments for complaints of neck pain, and that he has been noted to have cervical spine conditions that include cervical neuritis C5-C6 on the left, discogenic and spondylitic degenerative changes of the cervical spine with mild central canal stenosis and mild to moderate right neuroforaminal narrowing at C3-C4, and moderate right neuroforaminal narrowing at C6-C7, and a history of C-4 and C-5 fusion.  

A February 2007 report from Spine Surgery, Inc., notes that in 2004, the Veteran was pulling a tarp and fell, injuring his neck, back, and knee.  

A September 2008 report from the Functional Assessment Centers notes that the Veteran has disorders that include cervical degenerative disc disease "as a result of a work-related injury" sustained in November 2004, while employed for a municipality where he had worked for 11 years.  

A QTC examination report, dated in August 2011, showed that the Veteran reported a history of cervical spine disorder since an inservice motor vehicle accident in 1977.  An X-ray was noted to show post-surgical fusion C5-6, old traumatic deformity spinous process C4.  The diagnosis was status post cervical fusion C5-6.

A VA cervical spine disability benefits questionnaire (DBQ), dated in October 2013, shows the following: the Veteran's claims file had been reviewed.  The Veteran reported that he had neck pain for the first time in 1977 following a motor vehicle accident, with several visits to sick call for neck pain thereafter, with treatments that included ultrasound and IV (intravenous) Valium.  He denied any other neck injuries following active duty service.  He asserted that he had neck pain thereafter, which progressively worsened.  In 2002, he had surgery, however, his pain progressively returned.  He reported that he continued to have muscle spasms and a sensation of instability when he moved his neck.  The diagnosis was cervical spondylosis, multi-level degenerative disc disease, status post cervical discectomy.  The examiner concluded that the Veteran's cervical spine condition was less likely as not (less than 50 percent) incurred in or caused by his service.  The examiner noted that the Veteran's first post-service neck complaints appeared in June 2002.  An August 2003 MRI showed a pinched nerve.  A September 2003 EMG (electromyogram) showed C6-7 radiculopathy.  In a November 2006 report, the Veteran's primary care physician indicated that his cervical spine surgery was associated with a work-related injury.  The doctor explained that there was no evidence of treatment between 1992 and 2002, and to make a link between the current cervical spine condition and the 1977 motor vehicle accident one would expect to see a consistent disability pattern to indicate chronicity following active duty and a continuity of complaints following active duty.  Therefore, with the available clinical objective evidence, there is no link between the currently diagnosed neck condition and the 1977 motor vehicle accident.  

In December 2016, a large number of medical reports were received from the SSA, to include private reports and TriCare reports.  Some of this medical evidence is duplicative.  A December 2015 statement from the SSA indicates that the Veteran was receiving disability benefits due to osteoarthrosis and allied disorders, as well as discogenic and degenerative disorders of the back.  The SSA's associated medical evidence includes the following: a March 2004 TriCare report notes that the Veteran has some pain in the right neck in the shoulder area due to a pinched nerve from the spine, and that this is related to an injury that occurred at work.  

A May 2006 report from Dr. H. M. notes that the Veteran had sustained "an injury to his back, neck left leg, left knee, and left hips with consequential injury to the right knee on November 4, 2004," while working for a city municipality.  See also November 2008 report from Dr. H.M. (noting the same history).  

A March 2008 report from Dr. H.M. indicated that it was created in association with a worker's compensation claim.  The report notes that the Veteran worked for a city and that he was in an accident in November 2004, while working as an equipment operator.  It was noted that while trying to tie down the tarp on his truck, he turned to secure a bungee cord and his left knee buckled and he fell, landing on his back on rocky concrete.    He continued follow-up care for his neck and back, with improvement as of September 2008.  

A November 2008 report from Dr. H.M. is addressed to attorneys, in association with a worker's compensation claim.  The report notes a history of injuries to areas that included the cervical spine in November 2004 while working as an equipment operator.  Dr. H.M. concluded that the Veteran has a 39 percent permanent partial impairment due to his cervical spine injuries.    

Most of this evidence, which was not of record at the time of the January 2007 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  The submitted evidence does not include any additional evidence of inservice treatment.  It does not include any relevant post-service treatment that is dated prior to 2004, which is about 12 years after separation from service.  As of November 2004, the evidence shows that the Veteran sustained injuries in an accident at his job to areas that included his cervical spine.  To the extent that this evidence shows a number of treatments for neck symptoms on or after January 2007, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence). 

None of this evidence includes a competent opinion which relates a cervical spine disability to the Veteran's service.  The only competent opinion is found in the October 2013 VA examination report, and this opinion weighs against the claim.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159 (c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore not reopened.

The Board has considered the Veteran's representative's arguments that the February 2006 opinion of Dr. J.D. was not adequately discussed by the RO in association with its prior denial of the claim, and that the probative value of Dr. J.D.'s opinion should outweigh that of the October 2013 VA examiner, due to Dr. J.D.'s greater expertise.  However, Dr. J.D.'s opinion was of record at the time of the RO's January 2007 decision, it was discussed in the March 2008 statement of the case, and neither the Veteran nor his representative have raised a clear and unmistakable error (CUE) claim as to the January 2007 decision.  In this regard, a mere disagreement with how the facts of a case were weighed is not a valid basis for a CUE claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  CUE claims must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Accordingly, a viable CUE claim has not been presented at this time, new and material evidence has not been presented, and the claim is not reopened.  

III.  Service Connection

The Veteran asserts that he is entitled to service connection for irregular bowel syndrome.  During his hearing, held in December 2015, the Veteran testified that his gastrointestinal symptoms started in about 1977 or 1978, and that they lasted throughout his service.  He stated that his symptoms were "sporadic." 

The Board notes that it has construed the Veteran's claim for irregular bowel syndrome broadly, to include irritable bowel syndrome and any other intestinal disability.  Clemons.  

The Veteran's service treatment records show that in January 1976, he was treated for complaints of vomiting and diarrhea.  The assessment was gastroenteritis.  In October 1976, he was treated for complaints of nausea and diarrhea.  The assessment was rule out gastroenteritis.  Another 1976 report notes complaints of vomiting and heartburn.  The impression was RLQ (right lower quadrant) pain, recurrent, etiology [illegible].  In April 1978 he sought treatment for complaints of stomach pains and loose stools with blood.  He reported a long history of abdominal pain with diarrhea.  A sigmoid scope revealed a small rectal fissure.  The impression was possible regional enteritis.  Between late 1983 and early 1984, he was treated several times for complaints that included dizziness, vomiting and/or loose bowels.  The assessments noted viral syndrome.  A February 1987 report notes complaints of blood in the stool, and abdominal pain, along with musculoskeletal symptoms.  There was no relevant diagnosis.  By history, he was noted to have a proctoscopy in 1978 with a diagnosis of Crone's disease, but it was noted that no further tests had been done.  The report states, "patient has been free of symptoms until three hours ago."  The assessments were anal fissure, and rule out regional enteritis.  In August 1987, he was treated for complaints that included dizziness and nausea.  The assessment was mild dehydration.  A "five-year periodical" service examination report, dated in February 1991, shows that his abdomen and viscera were clinically evaluated as normal.  See also May 1983 and October 1986 examination reports (same).  The February 1991 report also contains a notation indicating that an examination of his abdomen was benign, and shows that the Veteran stated that he was "in good health."  The associated February 1991 "report of medical history" shows that he denied having a history of frequent indigestion, or "stomach, liver, or intestinal trouble"; the report contains a notation that he had indigestion with spicy foods, and heartburn.  Hospital reports, covering psychiatric treatment provided between May and June of 1992, note that he had a history of regular diarrhea constipation, and recent episodes of hematochezia and melena.  The discharge diagnoses were alcohol dependence, in remission, and nicotine dependence.  

As for the post-service medical evidence, overall, TriCare reports show occasional complaints of gastrointestinal symptoms.  For example, a report dated in November 2003 notes complains that included nausea, vomiting, diarrhea, and constipation. There was no relevant diagnosis.  

A VA intestinal conditions DBQ, dated in May 2012, notes the following: the Veteran's claims file had been reviewed by the physician.  The Veteran's irregular bowel dysfunction began in 2006.  The Veteran indicated that he felt that his condition is related to a depression illness.  He had a coloscopy in 2006, with no formal diagnosis.  The examiner concluded that there is no diagnosis associated with the claimed condition, "as there is no pathology to render a diagnosis."  The Veteran had episodes of gastroenteritis during service, but it is less likely than not that a current undiagnosed condition is related to his service, or to a yet-to-be service-connected psychiatric diagnosis.  The physician explained that there are no known psychiatric diagnoses that cause irregular bowel movements, nor does episodic gastroenteritis, as noted in service, cause the Veteran's currently claimed symptoms.

TriCare reports include an August 2012 report which shows that the Veteran complained of hemorrhoids, and abdominal pain, but that he denied having constipation, diarrhea, blood in stool, black or tarry stools, nausea or vomiting, vomiting blood, abdominal pain after meals or after eating greasy, fried foods.  There was no relevant diagnosis.  A November 2013 report notes that there was no nausea, vomiting, abdominal pain, melena, hematochezia, constipation or rectal pain.  The Veteran reported having diarrhea in the past two to three months, lasting for ten to twelve days, which usually resolved by taking Imodium AD, and that he had also taken Metamucil, which helped resolve diarrhea a few years ago.  In November 2015, the Veteran was evaluated for a colonoscopy.  He complained of difficulty swallowing food and pills, and occasional diarrhea.  The relevant assessment was dysphagia.  On examination, his gastrointestinal system was within normal limits.  Following his colonoscopy, the findings for the anal canal, rectum, and colon were all normal.  The post-procedure diagnosis was normal colonoscopy. 

VA progress notes include notations of chronic diarrhea of unknown origin, by history.  They show that in July 2013, he denied abdominal pains, N/V (nausea or vomiting) or a change in stools.  In October 2013, the Veteran complained of diarrhea every other week, and cramps.  

A statement from Dr. H.M., dated in May 2014, notes that the Veteran reported a history of severe diarrhea in 1977, with treatment with medication.  He stated that he was referred to the Portsmouth Naval Hospital, where he underwent a colonoscopy, and that the results revealed "blood and scar tissue."  The Navy attributed his condition to his posttraumatic stress disorder.  He continued treatment with medications, and was placed on bed rest at times.  Following separation from service, he began receiving treatment at Reynolds Army Hospital in the form of medications, with occasional treatment in the emergency room due to his irregular bowel dysfunction.  Dr. H.M. concluded that, after reviewing medical records, that the Veteran's irregular bowel dysfunction is at least as likely as not caused by his service-connected psychiatric impairment.  He explained that the basis of his opinion is that the Veteran received multiple bouts with irritable bowel dysfunction in the service, as well as his present disability for his PTSD.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  With regard to his claim for a cervical spine disability, discussed infra, at his December 2015 hearing, the Veteran twice denied ever sustaining a cervical spine disability following service.  However, the evidence associated with the SSA's disability determination includes multiple reports which show that in November 2004, the Veteran sustained injuries to areas that included his cervical spine.  See e.g., reports from Dr. H.M. dated in 2005, 2006 and 2008; February 2007 report from Spine Surgery, Inc.; September 2008 report from the Functional Assessment Centers.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In addition, Dr. H.M.'s May 2006 and November 2008 reports note that, apart from his injury in 2004, "He denies any other previous injuries to his back, neck, left leg, left knee, or left hip." (emphasis added).  Id.  The Veteran has also asserted that he has had ongoing cervical spine and intestinal symptoms since his service.  However, with regard to the cervical spine, he did not report any relevant symptoms in his February 1991 report of medical history, nor was a cervical spine disorder noted in the associated examination report.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Furthermore, a VA report, dated in July 2004, states that it was the Veteran's initial visit.  At that time he did not report, any cervical spine, or intestinal symptoms.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Finally, the Veteran's TriCare reports contain multiple notations of drug-seeking behavior, which indicates that his assertions as to his symptoms may not be truthful.  Caluza; Dalton.  

With regard to the claim for irregular bowel syndrome, the Board finds that the evidence is insufficient to show that the Veteran currently has this disability, to include irritable bowel syndrome.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Specifically, the May 2012 VA DBQ shows that the examiner specifically indicated that the Veteran does not have a diagnosed disability related to his complaints.  The May 2012 opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, while there are some complaints of intestinal symptoms, as noted above, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered Dr. H.M.'s May 2014 opinion. However, this opinion appears to contain a number of unsubstantiated points of medical history during service, to include undergoing a colonoscopy in which the results revealed "blood and scar tissue," or an attribution of his condition to "his posttraumatic stress disorder."  Accordingly, this opinion is afforded no probative value, as it appears to have been based on an inaccurate history.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In this regard, the Veteran is not shown to have been diagnosed with PTSD during service or thereafter, nor is service-connection in effect for this disability.  The Board has considered whether Dr. H.M. intended to refer to the Veteran's service-connected major depressive disorder instead of PTSD, however, such an error would still reduce the probative value of the opinion, as there is no basis to find that PTSD symptomatology is significantly similar to that of a major depressive disorder, nor is basis for the opinion explained.  Dr. H.M. provides no rationale for his conclusion that the Veteran's irregular bowel dysfunction is at least as likely as not caused by such a psychiatric impairment.  Neives-Rodriguez; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The issue on appeal is based on the contention that irregular bowel dysfunction has been caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  A VA opinion has been obtained, and it weighs against the claim.  The Board has determined that the Veteran is not credible, and that service connection for the claimed condition is not warranted. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that irregular bowel dysfunction was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

IV.  Increased Initial Evaluation - Major Depressive Disorder

The Veteran is seeking entitlement to a rating in excess of 70 percent for his service-connected major depressive disorder.  During his hearing, held in December 2015, he testified to the following: he has no social life, other than going to church.  He has no friends.  He does not talk on the telephone, and he quit watching the news.  He used to like to ride motorcycles, camp, and fish, but he now does none of those things.  He has problems with anger, suicidal thoughts two to three times per month, with two previous attempts, most recently in 2012, and homicidal tendencies.  He was in an altercation with his son-in-law two to three months before, in which the police gave him a warning.  He has poor concentration and attention.  

With regard to the history of the disability in issue, the Veteran's service treatment records show that between May and June of 1992, he was hospitalized with diagnoses of suicidal ideation, depression, and alcohol abuse.  The report notes that his primary psychiatric distress revolved around his alcohol abuse, and that he had been admitted to the Reynolds Army Community Hospital for alcohol detoxification.  The discharge diagnoses were alcohol dependence, in remission, and nicotine dependence.  It was noted that there was no evidence of major depression.  Following service, he was noted to repeatedly deny having depression between 2005 and 2006.  VA progress notes, dated beginning in 2007, show that the Veteran had a history of medications that included Zoloft, Ambien, and Sertraline, with treatment for depression.  In 2008, he was afforded a GAF score of 55.  In March 2011, it was noted that although a depression screen was positive, that there was no mental health condition requiring further intervention.  See 38 C.F.R. § 4.1 (2016).

In May 2013, the RO granted service connection for major depressive disorder, evaluated as 70 percent disabling, with an effective date of October 20, 2011.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 70 percent.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's major depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9434, a 70 percent rating is assigned when a service connected psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when a service connected psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

The relevant medical evidence is summarized as follows: 

Overall, TriCare and VA progress notes show that the Veteran was noted to have a history of depression.  Reports, dated between 2011 and 2012, contain no less than seven notations indicating that the Veteran did not currently have depression.  In addition, a December 2011 VA progress notes shows that the Veteran's judgment, insight, and recent and remote memory were characterized as "good."  He was oriented times three.  A June 2013 depression screen was negative.  TriCare reports, dated between 2014 and 2015 note a normal affect, and euthymic mood, and that his affect was congruent with his mood.  A May 2014 report notes that he does "a lot of yard work," and that on examination there were no psychological symptoms.  An August 2014 report notes that he is exercising regularly, although he is limited by musculoskeletal issues, and that his life centers around his grandchildren.  A May 2015 report also indicates that there were no psychiatric symptoms.  The Veteran was noted to be taking medications that included Venlafaxine.  

A VA mental disorders DBQ, dated in February 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran's spouse reported that he was irritable and angry.  He was noted to have three adult children and six grandchildren.  He stated that he was "let go" from his job in 2008 due to multiple orthopedic problems, i.e., his back and knees, and multiple surgeries.  His symptoms were noted to include depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, suicidal ideation, neglect of personal appearance and hygiene, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The diagnoses were major depressive disorder, and alcohol dependence in full remission since 1992.  The Axis V diagnosis was a GAF score of 50.  The examiner noted that the Veteran did not currently have suicidal or homicidal ideation with intent or plan.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A VA mental disorders DBQ, dated in November 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he had been married for 33 years, and that he had three adult children.  He reported taking Effexor XR 150 milligrams (mg.) daily, and Restoril 30 mg. at bedtime.  He was not currently in any individual or group counseling.  His symptoms were noted to include depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Axis I diagnosis was major depressive disorder, moderate, recurrent.  The Axis V diagnosis was a GAF score of 50.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

A report from Dr. A.E., dated in September 2016, shows that he stated that he had reviewed "medical records that have been provided to me, documenting [the Veteran's] psychiatric condition, that of severe depression, as well as his physical ailments and the medication that he is taking for treatment of his depression, namely Effexor - 350 mg. a day."  He reported he has not been able to work since 2008.  He said that he has been married for the last 37 years, and has three children, with whom he has "not very good" relationships.  He complained of symptoms that included being easily angered without any apparent reason, feeling extremely irritable, and having arguments with whomever he is in contact with.  He said that he stays at home and reads the Bible, and prays.  He reported having absolutely no social life, and that at times, he thought of suicide.  On examination, the Veteran was noted to be "very disheveled."  He was oriented to time, place and person.  Speech was coherent.  Thought processes were slow but responsive.  Judgment and insight into his condition were fair.  There was no evidence of psychosis, such as auditory or visual hallucinations.  The diagnosis was major depression.  Dr. A.E. concluded that the Veteran was "100 percent disabled" as a result of his depression.  In an associated "impairment questionnaire," in Part 5 of that report, Dr. A.E. noted that the Veteran had deficiencies in family relations, and mood, depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, unprovoked hostility and irritability, inability to establish and maintain effective relationships, and suicidal ideation.  He indicated that the Veteran was moderately limited in four areas, to include in his ability to remember locations and work-like procedures, and that he was markedly limited in nine areas, to include his ability to perform activities within a schedule, maintain regular attendance, and to accept instructions and respond appropriately to criticism from supervisors.  He indicated that the Veteran's symptoms would be expected to cause him to be absent from work more than three times per month.  

In a January 2016 statement, the Veteran's spouse reported observing symptoms that included depression, poor personal hygiene, alienation from his family, isolating behavior (staying home and not going out), poor memory, and an inability to maintain a checkbook or count money.  

In a February 2016 statement, the Veteran's wrote that the Veteran does not have any friends and that he "hardly goes anywhere."  She states that she and her mother have to force him to eat, assist him in bathing, and that his moods change daily.  She states it is often unclear if he understands conversation, and that he cannot manage his finances, and that he has often has to take medication to sleep.  

The Board finds that the criteria for an initial evaluation in excess of 70 percent have not been met.  The findings during the relevant time period on appeal, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an evaluation in excess of 70 percent have been met.  The Veteran's GAF scores of 50 are evidence of serious symptoms.  See QRDC DSM-IV.  However, these scores must be considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this regard, the February 2012 VA examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 
This most closely corresponds to no more than a 70 percent evaluation under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Furthermore, the November 2013 VA DBQ indicates that the Veteran's disability was manifested by considerably fewer symptoms when compared to the February 2012 VA DBQ.  The November 2013 VA examiner indicated that the Veteran's psychiatric symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This most closely corresponds to no more than a 50 percent evaluation under the General Rating Formula for Mental Disorders.  Id.  Although the Veteran has had significant social impairment and difficulties in relationships, he has been married to his wife for more than 30 years, and appears to be active raising his grandchildren.  He has also stated that he enjoyed interacting with his grandchildren.  As such, he cannot be said to be totally socially impaired.  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  In this case, the evidence clearly shows that the Veteran quit working in 2008 following multiple orthopedic injuries incurred in a fall at work in November 2004.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 70 percent under DC 9434.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

In reaching this decision, the Board has considered the opinion of A.E., dated in September 2016.  However, the probative value of this opinion is reduced due to the fact that it indicates that it is based, at least in part, on the Veteran's self-reported symptoms, and that it is unclear exactly what records he reviewed.  Prejean.  In this regard, the Board has determined that the Veteran is not a credible historian.  Furthermore, his findings are significantly more severe than shown in the other evidence of record, and they do not detail the frequency and severity of the Veteran's symptoms, as listed in Part 5, of that report.  His report does not show that the Veteran's major depressive disorder has been manifested by the symptoms associated with a 100 percent rating under the General Formula for Mental Disorders, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The Board has considered Dr. A.E.'s opinions in association with the entirety of the record, and finds that an increased initial evaluation is not warranted.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial 100 percent evaluation under DC 9434.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

The Board has considered the Veteran's statements that he should be entitled to an increased evaluation for his major depressive disorder, and the lay statements.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  He has been found not to be a credible historian.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased evaluation is warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected major depressive disorder is adequate.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has resulted in any hospitalizations.  The Veteran is shown to have quit working in 2008 due to orthopedic injuries sustained in a fall at his job in November 2004.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

V.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations for his claims for a cervical spine disability, and irregular bowel dysfunction, and etiological opinions have been obtained.   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The issues of entitlement to service connection for a left knee disability, gout, hypertension, bronchitis, erectile dysfunction, and hypertension, entitlement to an increased initial evaluation for service-connected bilateral hearing loss, and entitlement to a compensable rating for service-connected scar, right elbow, are dismissed.

New and material evidence not having been submitted, the claim of entitlement to service connection for a cervical spine disability is not reopened; the appeal is denied.

Service connection for irregular bowel dysfunction is denied.

An initial evaluation in excess of 70 percent for service-connected major depressive disorder is denied.


REMAND

With regard to the claim for specially adapted housing allowance or special home adaptation grant, the RO denied this claim in August 2015.  In September 2015, timely notice of disagreement was received, and in March 2016 a statement of the case was issued.  In May 2016, the Veteran's appeal (VA Form 9) was received, in which he requested a hearing before a Veterans Law Judge at the RO.  

The Veteran has not yet been afforded a hearing on this issue.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).  Accordingly, a remand to the RO for the requested Board hearing is warranted.  

With regard to the claim for GERD, a VA mental disorders DBQ, dated in February 2012, shows that the examiner indicated that the Veteran's GERD was caused by/or worsened by his (service-connected) depression.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014 & Supp. 2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Under the circumstances, the Veteran should be afforded an examination to determine whether or not he has GERD that is etiologically related to his service, or to a service-connected disability.  Id.  

With regard to the claim for an increased initial evaluation for service-connected degenerative joint disease, right knee, evaluated as noncompensable prior to April 4, 2011, and as 10 percent disabling thereafter, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent examination report of record for the right knee is a QTC examination report, dated in August 2011.  This report shows that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question or the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right knee disability in accordance with Correia. 

With regard to the claim for an increased initial evaluation for of right knee subluxation with surgical scar, evaluated as 10 percent disabling prior to August 4, 2011, and as noncompensable thereafter, and the claim for a TDIU, these issues are "inextricably intertwined" with the increased rating issue being remanded, and these issues must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  In this regard, while the diagnostic codes for knee instability are not based on a limitation of motion, disability benefits questionnaires for the knee typically include findings as to the severity and extent of any instability.  Therefore, the requested development as to the Veteran's right knee degenerative joint disease is likely to include relevant findings for his service-connected right knee instability.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Muskogee, Oklahoma, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any gastroesophageal reflux disease found, and its relationship, if any, to his military service, or any incident thereof, or to any service-connected disability. 

The requested opinions require that the examiner must have notice of the Veteran's service-connected disabilities.  Specifically, the examiner must be notified that service connection is currently in effect for major depressive disorder, and a right knee disability.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that gastroesophageal reflux disease (GERD) had its clinical onset during the Veteran's active duty service.  Why or why not? 

b) If the examiner determines that GERD is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that it was caused by a currently service-connected disability. Why or why not? 

c) If the examiner determines that GERD is not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that it was aggravated by, a currently service-connected disability.  Why or why not?  If aggravation is found, a baseline level of GERD prior to the aggravation should be established.

3.  Schedule the Veteran for an examination of his right knee, in order to determine the current level of severity of his right knee degenerative joint disease.  

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's right knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

4.  Then, readjudicate the issues on appeal, to include entitlement to an increased initial evaluation for of right knee subluxation with surgical scar, evaluated as 10 percent disabling prior to August 4, 2011, and as noncompensable thereafter, and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


